Citation Nr: 0528889	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from February 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2005.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


REMAND

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of his right knee 
disability and that a VA medical opinion concerning the 
etiology of the veteran's right knee disability has not been 
obtained.

In a compensation case, VA is required to provide a medical 
examination or obtain a medical opinion if the record does 
not contain sufficient competent medical evidence to decide 
the claim but:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; and (C) indicates 
that the claimed disability or symptoms may be associated 
with the established injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

Here, the evidence shows current (post service) diagnoses of 
arthritis of the right knee and a torn lateral meniscus, 
debrided in May 1991 and February 1992.  While the veteran's 
service medical records were destroyed and are not of record, 
the veteran has provided his personal testimony at his 
September 2005 hearing as to having injured his right knee in 
service and having undergone multiple surgical procedures 
during and after service.  The Board has found the veteran's 
testimony to be credible.

Further, the veteran has submitted pictures of himself taken 
in service, and showing a cast on his right leg, covering the 
knee.  In Charles, the United States Court of Appeals for 
Veterans Claims (Court) specifically held that a veteran's 
testimony as to what happened in service was competent 
evidence, and, in combination with evidence of a current 
disability, was sufficient to trigger VA's duty to assist the 
veteran in obtaining an examination and medical nexus opinion 
under 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(4).  Here, as 
in Charles, the veteran has provided competent testimony as 
to an injury to his right knee in service.  The record also 
contains competent evidence of a current disability of the 
right knee that may be related to the in-service injury.  
Therefore, a VA examination and medical nexus opinion are 
necessary in this case.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present right knee disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's right knee as to whether there 
is a 50 percent or better probability 
that the disorder is related to the 
veteran's military service.  In rendering 
the opinion, the examiner should consider 
the testimony provided by the veteran at 
the September 2005 hearing to be 
credible.  In addition, the examiner 
should provide the rationale for all 
opinions expressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

